652 F.3d 1236 (2011)
Rigoberto AGUILAR-TURCIOS, Petitioner,
v.
Eric H. HOLDER, Jr., Attorney General, Respondent.
No. 06-73451.
United States Court of Appeals, Ninth Circuit.
August 29, 2011.
David Belaire Landry, Esquire, Law Office of David Landry, San Diego, CA, for Petitioner.
OIL, Holly Smith, Senior Litigation Counsel, DOJ-U.S. Department of Justice, Washington, DC, Chief Counsel Ice, Office of the Chief Counsel, Department of Homeland Security, San Francisco, CA, for Respondent.
Reuben Camper Cahn, Esquire, Executive Director, Steven Francis Hubachek, Esquire, Federal Defenders of San Diego, Inc., San Diego, CA, for Amicus Curiae.
Before: PAMELA ANN RYMER, RICHARD A. PAEZ, and JAY S. BYBEE, Circuit Judges.

ORDER
The opinion filed on September 29, 2009, and reported at Aguilar-Turcios v. Holder, 582 F.3d 1093 (9th Cir.2009), is WITHDRAWN.
The parties are directed to file supplemental briefs addressing the following issue: What effect, if any, does United States v. Aguila-Montes De Oca, ___ F.3d ____ (9th Cir.2011) (en banc), have on this case?
Petitioner's supplemental brief shall be filed within 21 days from the date of filing of this order. Respondent shall then have 21 days to file a supplemental responsive brief. Petitioner shall have 14 days to file an optional reply brief. The supplemental briefs and reply brief shall not exceed 15 pages.
Submission of this case is vacated.
With the filing of this order, the Petition for Rehearing En Banc is moot.
IT IS SO ORDERED.